Citation Nr: 1535001	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-00 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a low back disability, to include degenerative disc disease (also claimed as a lower back injury with L4-5 spinal stenosis).  

2. Entitlement to service connection for a left knee disability, to include medial meniscus tear of the left knee and status-post partial medial meniscectomy, including as secondary to a service-connected disability.  

3. Entitlement to service connection for sinusitis.  

4. Entitlement to service connection for a thyroid disability, to include hypothyroidism and hyperthyroidism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from January 1978 to April 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2009 and February 2010 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran's claim for a low back disability was initially characterized as service connection for degenerative disc disease (also claimed as a lower back injury with L4-5 spinal stenosis); his claim for left knee disability was initially characterized as a medial meniscus tear of the left knee, status-post partial medial meniscectomy; and his claim for a thyroid disability previously was characterized as hypothyroidism (also claimed as hyperthyroidism).  The Veteran is essentially claiming service connection for a low back disability, a left knee disability, and a thyroid disability.  The Court of Appeals for Veteran Claims (Court) has held (in the context of a claim for service connection for a psychiatric disorder) that a claim of service connection encompasses all pertinent symptoms, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issues has been broadened and recharacterized as reflected on the title page.

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The issues of service connection for a left knee disability, sinusitis, and a thyroid disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The evidence is at least in relative equipoise as to whether degenerative disc disease of the low back and sciatica are related to service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the low back and sciatica are met.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In view of the favorable decision to grant service connection for degenerative disc disease of the low back and sciatica, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide this issue.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Considering the claim for service connection for a low back disability in light of the record and the governing legal authority, the Board finds the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
First, the Veteran underwent a lumbar laminectomy in 1998 and currently has a low back disability diagnosed as degenerative disc disease and sciatica.  See, e.g., January 2009 private evaluation and September 2010 private opinion.  Second, although the National Personnel Records Center (NPRC) in August 2009 confirmed that the Veteran's service treatment are unavailable, the Veteran consistently has stated that during service he injured his back in 1985 when he slipped and fell off a letter.  He has submitted corroborating statements from his fellow servicemen, former spouse, and friends who confirmed that they knew him during service and were aware that he injured his low back while on active duty.  See, e.g., buddy statements received in September 2012, statement from a friend received in September 2012, and statement from former spouse received in November 2009.  Further, the Veteran's fellow servicemen in the September 2012 statements asserted that he complained of chronic back pain since his injury during service.  His statements are competent, credible, and probative regarding his inservice back injury.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Third, the Veteran's private doctor in September 2010 opined that it was more likely than not that the Veteran's chronic low back disability and sciatica were related to his fall in 1985 during active service.  In rendering the opinion, the examiner considered the fact that the Veteran fell off a ladder after sliding backwards over 12 feet and was in sick bay for over one week.  The Board finds this opinion to be significantly probative as it was based on principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the nature of the Veteran's low back disability, history and relevant longitudinal complaints in proffering his opinion.  Moreover, the opinion is uncontroverted by the other evidence of record.  

Thus, in considering the totality of the evidence, the Board finds that the evidence is at least equipoise on the question of a nexus between service and the current degenerative disc disease of the low back and sciatica.  Resolving reasonable doubt in the Veteran's favor, the claim for service connection for degenerative disc disease of the low back and sciatica is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Service connection for degenerative disc disease of the low back and sciatica is granted.  

REMAND

As discussed above, the NPRC in August 2009 confirmed that the Veteran's service treatment records could not be located.  In his Form 9 Appeal received in January 2011, the Veteran indicated that after he was separated from active service he was is in the Naval Reserve for approximately one year and his active duty service treatment records may be with the Naval and Marine Corps Reserve Center in Norfolk, VA.  Although the Veteran's service records from his Reserve service are associated with the file, as the issues need to be remanded for other reasons as discussed below and as his service treatment records from his period of active duty are missing, VA has a heighted duty to assist this Veteran in the development of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, on remand, additional attempts should be made to obtain the missing service records.  

Under the duty to assist, VA examinations are necessary for the following reasons.  Medical records in February 1992 show that the Veteran had a medial meniscus tear in his left knee and underwent a partial medical meniscectomy.  His fellow serviceman in a statement received in September 2012 stated that the Veteran had knee problems since he fell off a ladder in service.  The Veteran's private doctor in September 2010 noted that he had been complaining of persistent low back pain with associated worsening left leg pain.  

In addition, the private doctor noted that the Veteran has complained of sinus infections and underwent a sinus repair for the removal of nasal polyposis in 1988, which the Board notes was shortly after his separation from service in April 1987.  The Veteran's representative in May 2015 indicated that during service he suffered from chronic colds and coughs prior to his sinus repair in 1988.  

As for the thyroid disability, the Veteran in his claim received in June 2009 reported that his hyperthyroidism began in December 1987, approximately 9 months after he was separated from service.  Private medical records show that he was diagnosed with hypothyroidism in 1997.  

Thus, VA examinations are warranted as there is competent evidence of a left knee disability, sinus disability, and thyroid disability; evidence suggesting that the disabilities may be related to service and the left knee disability also may be related to the now service-connected low back disability; and insufficient competent evidence of file to decide the claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter informing him of what the evidence must show to establish service connection for the left knee disability as secondary to the service-connected low back disability.  [This correspondence should include the criteria for both the direct and secondary aspect of this claim.]  

2.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  Also request that the Veteran provide information, including the name and address, regarding the Reserve units which he served in.  
3.  Afterwards, contact the appropriate government entity, to include the Records Management Center, the Veteran's Reserve unit, the Naval and Marine Corps Reserve Center in Norfolk, VA and/or the Naval Personnel Command, and any other appropriate federal repository of records to obtain the service treatment records from the Veteran's period of active service from January 1978 to April 1987.  

4.  Follow the procedures for obtaining records set forth by 38 C.F.R. § 3.159(c)(2015).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e)(2015).

5.  After all attempts have been exhausted to obtain the outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his left knee disability.  After reviewing the claims folder and examining the Veteran the examiner is asked to address the following:
   
a.)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran has a current left knee disability that was incurred during service.  In rendering the opinion the examiner should address the Veteran's inservice accident when he fell off a ladder in 1985.  

b.)  Whether it is at least as likely as not (50 percent probability or more) that the left knee disability was caused or aggravated by the service-connected degenerative disc disease of the low back and sciatica.  In rendering the opinion the examiner is asked to address the September 2010 letter from the Veteran's private doctor documenting the Veteran's persistent low back pain with associated worsening left leg pain.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

6.  Also, schedule the Veteran for a VA examination to determine the nature and etiology of his sinusitis.  After reviewing the claims folder and examining the Veteran the examiner is asked to address the following:
   
Whether it is at least as likely as not (50 percent probability or more) that the Veteran has sinusitis or any other sinus disability that was incurred during service.  In rendering the opinion, the examiner should address the Veteran's history of undergoing sinus repair in 1988 for the removal of nasal polyposis, which was shortly after his April 1987 separation from service.  The examiner should also consider his representative's assertion in May 2015 that the Veteran suffered from chronic colds and coughs prior to his sinus repair in 1988.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  
A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

7.  Also, schedule the Veteran for a VA examination to determine the nature and etiology of his thyroid disability.  After reviewing the claims folder and examining the Veteran the examiner is asked to do the following:

a.)  Identify/diagnose all current thyroid disabilities.  

b.)  For each identified thyroid disability the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  The examiner is asked to address the Veteran's claim received in June 2009 where he reported that his hyperthyroidism began in December 1987, approximately 9 months after he was separated from service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

8.  Finally, readjudicate the claims remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


